IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MINERVA VASQUEZ-MONTANO, AN                              No. 82687
                      INDIVIDUAL; AND GIOVANNI
                      JIMENEZ, AN INDIVIDUAL,
                                         Appellants,                           FILE
                                    vs.
                                                                               SEP 0 9 2021
                      CEMEX CONSTRUCTION MATERIALS
                                                                             EUZAM I:A. BROWN
                      PACIFIC, LLC,                                        CLE OF PRE:vi
                                         Res ondent.                      EY
                                                                                DEPUTY CLERK




                                          ORDER DISMISSING APPEAL

                                 This is an appeal from a district court order dismissing
                     appellant's complaint with prejudice. Second Judicial District Court,
                     Washoe County; Egan K. Walker, Judge. Initial review of the docketing
                     statement and documents before this court revealed a potential
                     jurisdictional defect. It appeared that appellants may not be aggrieved by
                     the challenged order such that they have standing to appeal. See NRAP
                     3A(a) (allowing an appeal to be filed by an aggrieved party).
                                 "A party is 'aggrieved within the meaning of NRAP 3A(a) when
                     either a personal right or right of property is adversely and substantially
                     affected by a district court's ruling." Valley Bank of Nevada v. Ginsburg,
                     110 Nev. 440, 446, 874 P.2d 729, 734 (1994) (internal quotation marks
                     omitted). Appellants' docketing statement indicated that the issue on
                     appeal is whether the district court erred by dismissing the action without
                     ruling on a pending issue regarding sanctions. Respondent moved the
                     district court to dismiss appellants' complaint and the civil action with
                     prejudice. The motion to dismiss did not request that the pending sanctions
SUPREME COURT
        OF
     NEVADA


(01 1947A     leat
             Ar
                                                                                   Zt- 2l3                issue be resolved before dismissal or within the order of dismissal, and
                noted that after dismissal, the district court still has jurisdiction to consider
                the pending motion for sanctions. Appellants filed a non-opposition stating
                that they did not oppose the motion for dismissal. Under these
                circumstances, it appeared that appellants may have agreed to the
                dismissal of their complaint without first resolving the pending sanctions
                issue. Accordingly, this court ordered appellants to show cause why this
                appeal should not be dismissed for lack of jurisdiction.
                            In response, appellants agree they are not aggrieved by the
                dismissal of their complaint. Appellants reiterate that they challenge the
                district court's failure to address the sanctions issue. They note that after
                the dismissal, the district court took a hearing regarding the sanctions off
                the calendar. Appellants seem to assert that they are aggrieved because
                they did not agree to the mooting or dismissal of the sanctions issue as part
                of the dismissal. Respondent has filed a reply.
                            Appellants are not aggrieved by the district court's order of
                dismissal where (1) respondent's motion to dismiss did not request that the
                pending sanctions issue be resolved before the dismissal or within the order
                of dismissal, (2) the motion noted that after dismissal the district court still
                had jurisdiction to consider the pending motion for sanctions, and (3)
                appellants filed a non-opposition to the motion to dismiss. Cf. Vinci v. Las
                Vegas Sands, 115 Nev. 243, 984 P.2d 750 (1999) (indicating that when a
                party stipulates to the entry of an order, that person cannot later attack the
                order as adversely affecting that party's rights). To the extent appellants
                challenge the district court's subsequent decision to take the sanctions issue
                off calendar or its failure to resolve the sanctions issue, that decision is not


SUPREME COURT
        OF
     NEVADA


(0) I947A                                              2
subject to review in the context of the appeal from the order of dismissal.
Accordingly, this court lacks jurisdiction and
            ORDERS this appeal DISMISSED.'




                          arraguirre


                            J.
Stiglich                                   Silver




cc:   Hon. Egan K. Walker, District Judge
      Laurie A. Yott, Settlement Judge
      Coulter Harsh Law
      Lemons, Grundy & Eisenberg
      Lewis Brisbois Bisaard & Smith LLC/Reno
      Washoe District Court Clerk




     'Respondent's request to sanction appellants for filing a frivolous
appeal is denied.


                                       3